Name: Commission Regulation (EEC) No 2753/84 of 28 September 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 260/42 29 . 9. 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2753/84 of 28 September 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1 569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 1 36/66/EEC was fixed by Regulation (EEC) No 2066/84 f7), as last amended by Regulation (EEC) No 271 6/84 (8); Whereas, for the period 19 to 25 September 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. P) OJ No L 150, 6. 6. 1984, p. 5. (3) OJ No L 132, 21 . 5. 1983, p. 33. (4) OJ No L 90, 1 . 4. 1984, p. 1 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (0 OJ No L 143, 30. 5. 1984, p. 4. 0 OJ No L 191 , 19 . 7. 1984, p. 19 . o OJ No L 258, 27. 9 . 1984, p. 22. 29. 9. 84 Official Journal of the European Communities No L 260/43 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms)  Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 11,565 11,420 10,577 11,097 14,029 14,150 2. Final aids \ \ I Seeds harvested and processed in : l  Federal Republic of Germany (DM) 36,33 36,10 34,28 29,38 36,19 37,22  Netherlands (Fl) 34,97 34,64 32,49 33,05 40,73 41,80  BLEU (Bfrs/Lfrs) 536,75 530,02 490,90 513,52 649,69 644,52  France (FF) 70,72 69,57 62,87 65,36 86,17 86,91  Denmark (Dkr) 97,32 96,10 89,01 93,38 118,05 118,31  Ireland ( £ Irl) 8,675 8,566 7,928 8,248 10,452 10,354  United Kingdom ( £) 7,546 7,463 6,956 7,278 9,066 9,145  Italy (Lit) 16 561 16 349 14 849 15312 19 546 18 869  Greece (Dr) 1 010,26 996,47 918,80 965,87 1 233,71 1 244,26 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 19039 19,854 20,469 21,084 21,699 2. Final aids Il|| Seeds harvested and processed in : \\  Federal Republic of Germany (DM) 56,19 57,74 59,32 53,26 54,73  Netherlands (Fl) 56,05 57,72 5938 59,96 61,61  BLEU (Bfrs/Lfrs) 892,92 921,46 950,00 977,00 1 005,54  France (FF) 122,75 126,98 130,61 133,72 137,95 ¢  Denmark (Dkr) 161,90 167,07 172,25 177,42 182,60  Ireland ( £ Irl) 14,431 14,893 15,348 15,738 16,199  United Kingdom ( £) 12,324 12,704 13,085 13,465 13,846  Italy (Lit) 28 109 28 426 29 008 29 600 30 481  Greece (Dr) 1 702,12 1 757,79 1 813,47 1 869,14 1 924,82 ANNEX III Exchange rate of the ECU to be used (or converting final aids into the currency of die processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd ¢ month 4th month 5th month DM 2^41090 2^34370 2,227510 2,221100 2,221100 2O04730 Fl 2,526730 2,520550 2,514320 2,508500 2,508500 2,491230 Bfrs/Lfrs 45,234300 45,299600 45,354500 45,403000 45,403000 45,491900 FF 6,879810 6,890650 6,902190 6,915020 6,915020 6,951830 Dkr 8,115040 8,125650 8,136150 8,147910 8,147910 8,176060 £ Irl 0,721919 0,724009 0,726371 0,728806 0,728806 0,735014 £ 0,588146 0,588964 0,589828 0,590543 0,590543 0,592031 Lit 1 385,63 1 392,41 1 399,50 1 405,77 1 405,77 1 424,79 Dr 88,7171 88,8694 89,0110 89,1442 89,1442 89,4532